Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 13, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao 9451043 in view of Fox US 20130272353.

Examiner corresponds applicant’s current operational data and current operating conditions with the current network conditions
of Zhao.

	Regarding claims 1, 19, and 20, Zhao teaches a system comprising:

a virtualized module (fig. 1 box 110, 115, 125, fig. 2A box 225: (note the virtualized module can be thought of as fig. 1 box 115 or 125)that provides a virtualized implementation of a plurality of functions of the remote client device and, in response to the control plane interface receiving current operational data and current operating conditions (current network conditions, claim 15) for the broadband lines from the access node, and updates the virtualized functions of a remote client device (claim 15); and
an analysis module that analyzes the current operational data and the current operating conditions;
an instruction module that comprises one or more processors to execute instructions and generates, based on an analysis of the current operational data and the current operating conditions, control parameters to affect operation of a remote client device (claim 15).

Although Zhao teaches dynamically adjusting control parameters to affect operation of a remote client device, the reference is silent on dynamically adjusting control parameters to affect operation of an access node.

Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Zhao by   dynamically adjusting control parameters to affect operation of an access node, as shown by Fox. This modification would benefit the system by optimizing the performance of the access node(s) based on current conditions.
 
Regarding claim 3, the control plane interface communicates
instructions to the access node to adopt the control parameters (Fox, abstract, [0012]).

	Regarding claim 4 the access node comprises at least one of:
a Digital Subscriber Line Access Multiplexer (DSLAM);
a Distribution Point Unit (DPU);
an Optical Line Terminal (OLT); 
a Cable Modem Termination System (CMTS) (Fox, abstract, [0012]); 
a power line transmission node; 
a cellular system access node; a LTE mobile data access node; 
a Wi-Fi hotspot access node; 

an Ethernet aggregation switch.

Regarding claim 13, (Fox CMTS receiver, abstract, [0012]).
Regarding claim 16, the Examiner maintains a gateway exists in the Internet of Zhao (fig. 1 box 105).

Allowable Subject Matter
Claims 2, 5-12, 14, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD B ABELSON/Primary Examiner, Art Unit 2476